Citation Nr: 1310415	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which denied entitlement to nonservice-connected pension.  The appeal was processed and forwarded to the Board by the St. Paul Pension Management Center.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

38 U.S.C.A. § 1521(a) (West 2002) provides for improved (nonservice-connected) pension benefits to certain veterans who are permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  There are threshold service and income requirements that the RO found the Veteran had met when it addressed the issue on the merits.  See 38 U.S.C.A. § 1521(a),(j); 38 C.F.R. § 3.3(a)(3) (2012) (requiring service of 90 days or more than a period of war and net worth and annual income below a certain amount).  Moreover, the Veteran is less than 65 years of age and is not considered disabled by the Social Security Administration (SSA), which are independent bases of eligibility separate from being considered permanently and totally disabled from nonservice-connected disabilities.  See 38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. § 3.3(a)(3)(vi)(A).

Significantly, the Veteran noted in his October 2010 substantive appeal (VA Form 9) that he had been married in October 2009, which would prevent him from meeting the income requirements for pension eligibility, but that he nonetheless claimed entitlement to pension from July 2009 to October 2009.  Given that the Board is remanding the claim for other reasons, it will not recharacterized the issue on appeal to the limited time period indicated by the Veteran, but will allow the RO to do so based on its determination of when the Veteran met the income requirements.

The implementing regulation, 38 C.F.R. § 4.17 (2012), provides that all veterans basically eligible (i.e., those who meet the service and income requirements) who are unable to secure and follow a substantially gainful occupation by reason of disabilities likely to be permanent are to be rated as permanently and totally disabled.  For purposes of pension, the percentage requirements of 38 C.F.R. § 4.16(a) (2012) must be  met.  Those requirements are that if there is only one disability, this disability must be rated 60 percent or more, and if there are two or more disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Moreover, 38 C.F.R. § 4.17(b) provides that claims of all veterans who fail to meet the percentage standards, but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager, pursuant to 38 C.F.R. § 3.321(b)(2) (2012).  

That regulation similarly provides that where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors, the Veterans Service Center Manager or the Pension Management Center Manager are authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes.  38 C.F.R. § 3.321(b)(2).

The Veteran did not meet the schedular standards in this case when evaluated by the RO.  The specific disabilities with which the Veteran has been diagnosed are a low back disorder, hypertension, hepatitis C, cirrhosis, and pancreatitis.  It is not clear that all manifestations of these disabilities were evaluated.  Moreover, records suggest some knee impairment that was not fully evaluated.

On the August 2010 VA examination, the Veteran indicated he was not on any treatment for his hepatitis C, gave a history of vomiting once in a while, which he attributed to eating late into the night.  He denied a history of hematemesis or nausea, but indicated he suffered from severe nosebleeds and being tired and weak most of the time.  He described incapacitating episodes, which mainly consisted of being tired and weak about once per month lasting about 1 and one-half days.  He denied abdominal pain or blood in the stools and indicated that he had a good appetite.  He also indicated that his normal weight is about 195 pounds, he lost about 30 pounds in 2008, and has now gained back to his normal weight.  The examiner noted that the Veteran was not on any treatment for his hepatitis C, his liver function tests had remained stable, and he did not have hospitalizations for hepatic coma.  He therefore found that the effect of these conditions on the Veteran's ability to seek employment was 10 percent.

Finally, as to his low back disability, the Veteran complained of increasing pain, MRI showed multilevel degenerative changes, with broad based disc bulge with ligamentum flavum redundancy and facet hypertrophy and arthropathy with moderate spinal canal stenosis and radiating pain.  On examination, there was normal gait, range of motion was flexion to 70 degrees, extension 0 degrees, right and left lateral flexion 20 degrees, and rotation 50 degrees bilaterally.  Straight leg raising was negative on both sides, deep tendon reflexes in the knees and ankles were 2+ on both sides and symmetrical, there was no focal muscle atrophia or weakness in the lower extremities.  On sensory examination, there was some degree of sensation in the L5 dermatome on the right side on palpation of tissues in the lower back, midline, and paraspinal noted in the lower lumbar area.  The diagnosis was degenerative joint disease of the lumbosacral spine with significant disease at the L4-5 level with right L5 radiculopathy with recurrent low pain.  

It is not clear that consideration was given to the complaints and findings of radiation, nor is it clear that it was evident if one or both legs were involved.  There is also a suggestion of other cardiovascular impairment that should be evaluated.

As noted, in the RO's initial analysis the Veteran does not meet the percentage requirements for consideration of a total disability rating for pension based on unemployability.   He does not have a single disability ratable at 60 percent or 40 percent or a combined rating of 70 percent.

Significantly, however, the August 2010 VA examiner found that, given the Veteran's severe recurrent low back pain, radiological evidence of significant disc disease, difficulty bending and lifting, the Veteran was not employable at this time given his usual profession of heavy equipment operator in the construction industry.  This raises the issue of whether, under 38 C.F.R. § 4.17(b), the Veteran, while failing to meet the percentage standards, meets the basic entitlement criteria and is unemployable, therefore warranting referral of the case to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321(b)(2).  The Board cannot make this determination in the first instance.   Barringer v. Peake, 22 Vet. App. 242 (2008) (although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.

Accordingly, the case is REMANDED for the following action:

1.  Schedule that Veteran for appropriate examination(s) to assess all disabilities.  It should be determined whether he has radiculopathy into either or both extremities, and sufficient testing to determine the degree of impairment should be undertaken.  It should be determined if there is cardiovascular disease, other than hypertension, and if so the nature and extent.  It should also be determined if there is chronic impairment of either knee and if so, the nature and extent should be determined.  All indicated tests should be accomplished and all findings reported in detail.  The claims file and Virtual VA records should be made available to any examiner(s).

2.  Thereafter, all disabilities should be rerated by the RO.  If he meets the schedular criteria, a determination on the instant issue should be made.  If he does not, the action set forth below should be undertaken.

3.  Refer the claim for nonservice-connected pension on an extra-schedular basis to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 4.17(b) and 38 C.F.R. § 3.321(b)(2).

4.  After the above development has been completed, readjudicate the claim for nonservice-connected pension on an extra-schedular basis, consistent with the pension income requirements.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


